SCHEB, Acting Chief Judge.
Defendant, Ileana Maria Arguedas, was convicted and sentenced for retail grand theft. On appeal she raises three points. We find merit only to her contention that, as an indigent defendant, she was improperly assessed court costs.
The trial court ordered defendant to pay $249.50 in court costs. While costs can properly be recovered from an indigent defendant, they can only be assessed after the defendant has been given notice and an opportunity to object to the assessment. Jenkins v. State, 444 So.2d 947 (Fla.1984); Word v. State, 451 So.2d 1026 (Fla. 2d DCA 1984). The record does not show that defendant was given notice or an opportunity to object to the imposition of costs.
Accordingly, we affirm the defendant’s conviction and sentence but strike the costs without prejudice to the state seeking to assess these costs against defendant after proper notice and hearing.
CAMPBELL and LEHAN, JJ., concur.